FILED
                           NOT FOR PUBLICATION                              JUL 15 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES GIBSON; LAURIE GIBSON,                     No. 12-35981
husband and wife,
                                                 D.C. No. 3:11-cv-01132-SI
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

OWYHEE PRODUCE, LLC, an Oregon
limited liability company,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                        Argued and Submitted July 8, 2014
                                Portland, Oregon

Before: PREGERSON, PAEZ, and WATFORD, Circuit Judges.

       We VACATE the district court’s grant of partial summary judgment, and

REMAND for further consideration in light of the Oregon Court of Appeals’s

intervening decision in Spain v. Jones, 308 P.3d 257 (Or. Ct. App. 2013).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
The parties shall bear their own costs on appeal.

VACATED and REMANDED.




                                   2